Case 2:21-cr-00137-KJM Document 14 Filed 07/23/21 Page 1 of1

 

 

 

 

FILED
UNITED STATES DISTRICT COURT July 23, 2021
EASTERN DISTRICT OF CALIFORNIA CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:21-CR-00137-KJM
Plaintiff,
V. ORDER FOR RELEASE OF

PERSON IN CUSTODY
GREGORY EDWIGEN HERNANDEZ,

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release GREGORY EDWIGEN
HERNANDEZ , Case No. _2:21-CR-00137-KJM_ Charge_18 USC § 875, from
custody for the following reasons: for the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

X Unsecured Appearance Bond$ 20,000 co-signed

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other):

 

Issued at Sacramento, California on July 23, 2021 at 2:18 p.m.

Dated: July 23, 2021

 

ORAH BARNES
UNITED STATES MAGISTRATE JUDGE
